Exhibit Innotrac Corporation Announces 2009 First Quarter Results ATLANTA, GA (May 15, 2009) – Innotrac Corporation (NASDAQ-GM: INOC) announced financial results today for the first quarter ended March 31, 2009.The Company reported revenues of $28.8 million for the quarter versus $32.7 million reported in the comparable period in 2008, a decrease of 12.0%.The decrease in revenue for the three months ended March 31, 2009 was primarily due to a $3.1 million decrease in freight revenue resulting from the transition of Company owned freight accounts to client owned freight accounts, which has no material impact on our operating profitability due to pricing practices for direct freight costs, and a $815,000 decrease in service revenue resulting from decreases in volumes from existing clients in our B2B, eCommerce, and direct marketing verticals. The Company reported net income of $1.9 million, or $0.15 per share, fully diluted, for the three months ended March 31, 2009, versus net income of $862,000 or $0.07 per share in the comparable period of 2008. Innotrac Innotrac Corporation, founded in 1984 and based in Atlanta, Georgia, is a full-service fulfillment and logistics provider serving enterprise clients and world-class brands.The Company employs sophisticated order processing and warehouse management technology and operates eight fulfillment centers and one call center in seven cities spanning all time zones across the continental United States.For more information about Innotrac, visit the Innotrac Website, www.innotrac.com. Information contained in this press release, other than historical information, may be considered forward-looking in nature.Forward-looking statements in this press release include our expectations for future progress in our business and future generation of cash flows.Forward-looking statements are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected.Among the key factors that may have a direct bearing on Innotrac's operating results, performance or financial condition are competition, the demand for Innotrac's services, Innotrac's ability to retain its current clients and attract new clients, realization of expected revenues from new clients, the state of the telecommunications and direct response industries in general, changing technologies, Innotrac’s ability to maintain profit margins in the face of pricing pressures and numerous other factors discussed in Innotrac's 2008 Annual Report on Form 10-K and other filings on file with the Securities and Exchange Commission.Innotrac disclaims any intention or obligation to update or revise any forward-looking statement whether as a result of new information, future events or otherwise. Contact George Hare Chief Financial Officer 678-584-4020 ghare@innotrac.com ### INNOTRAC CORPORATION Condensed Statements of Operations (in thousands, except per share amounts) Three Months Ended March 31, (Unaudited) 2009 2008 Service revenue $ 24,656 $ 25,471 Freight revenue 4,119 7,242 Total revenue 28,775 32,713 Cost of service revenues 10,660 12,099 Cost of freight revenues 4,058 7,249 Selling, general and administrative expenses 10,810 11,079 Depreciation and amortization 1,208 1,051 Total operating expenses 26,736 31,478 Operating income 2,039 1,235 Interest expense 106 373 Total other expense 106 373 Income before income taxes 1,933 862 Income tax - - Net income $ 1,933 $ 862 Earnings per share: Basic $ 0.15 $ 0.07 Diluted $ 0.15 $ 0.07 Weighted average shares: outstanding: Basic 12,601 12,586 Diluted 12,601 12,605 INNOTRAC CORPORATION Condensed Balance Sheets (in thousands) March 31, December 31, 2009 2008 ASSETS (Unaudited) Current Assets: Cash $ 1,101 $ 1,056 Accounts receivable (net of allowance for doubtful accounts of$224 at March 31, 2009 and $271 at December 31, 2008) 21,271 25,793 Inventory 1,215 1,855 Prepaid expenses and other 1,448 1,262 Total current assets 25,035 29,966 Property and equipment, net 14,901 15,842 Goodwill 25,169 25,169 Other assets, net 863 822 Total assets $ 65,968 $ 71,799 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 5,590 $ 9,259 Line of credit 5,143 10,055 Accrued expenses and other 6,092 5,253 Total current liabilities 16,825 24,567 Noncurrent Liabilities: Other noncurrent liabilities 702 753 Total noncurrent liabilities 702 753 Total shareholders' equity 48,441 46,479 Total liabilities and shareholders' equity $ 65,968 $ 71,799 INNOTRAC CORPORATION Condensed Statements of Cash Flows (in thousands) Three Months Ended March 31, (Unaudited) 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,933 $ 862 Adjustments to net income: Depreciation and amortization 1,208 1,051 Provision for bad debts (41 ) 22 Stock compensation expense-stock options 11 21 Stock compensation expense-restricted stock 19 19 Changes in working capital: Accounts receivable, gross 4,563 3,257 Inventory 640 (474 ) Prepaid assets and other (160 ) (493 ) Accounts payable, accrued expenses and other (2,830 ) (4,069 ) Net cash provided by operating activities 5,343 196 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (268 ) (120 ) Net change in noncurrent assets and liabilities (3 ) 28 Cash used in investing activities (271 ) (92 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net repayments under line of credit (4,912 ) (1,132 ) Loan commitment fees (115 ) - Cash used in financing activities (5,027 ) (1,132 ) Net increase (decrease) in cash 45 (1,028 ) Cash, beginning of period 1,056 1,079 Cash, end of period $ 1,101 $ 51
